IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                   June 11, 2008
                                 No. 07-40201
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

WILLIAM DANIEL PICKETT, JR

                                             Defendant-Appellant



                 Appeal from the United States District Court
                      for the Eastern District of Texas
                          USDC No. 1:06-CR-89-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      William Daniel Pickett, Jr., has appealed his jury convictions of possession
of cocaine and cocaine base with intent to distribute. Pickett contends that the
district court erred in denying his motion to continue the trial. A district court’s
denial of a motion for a continuance “will be reversed only when the district
court abused its discretion and the defendant suffered serious prejudice.” United
States v. Dupre, 117 F.3d 810, 823 (5th Cir. 1997).


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40201


      Pickett contends that the district court’s ruling prejudiced the defense
because his attorney did not have enough time to prepare to cross-examine Kyle
Ogden and Sergeant Kevin Odom. Pickett complains that he did not have an
opportunity to discover prior to the trial that Ogden’s criminal history report
reflected erroneously that Ogden had been arrested for misdemeanor possession
of crack cocaine during the period when he was cooperating with the
Government, when, in fact, the arrest was for a felony offense.           Pickett
complains also that he did not have time to prepare to cross examine two other
cooperating witnesses, Russell Collins and Raymond Abram.
      The fact that Ogden’s prior arrest was for a felony offense rather than a
misdemeanor was before the jury. Collins’s and Abram’s testimony went to a
conspiracy count, of which Pickett was acquitted. Pickett has not shown that he
was seriously prejudiced because his attorney did not have an opportunity to
investigate further the facts related to the criminal histories of the cooperating
witnesses. See id.; United States v. Castro, 15 F.3d 417, 422–23 (5th Cir. 1994).
      Because the parties do not contend that Pickett should be resentenced
because of recent amendments to the Sentencing Guidelines with regard to crack
cocaine offenses, we do not reach that question. The judgment is
      AFFIRMED.




                                        2